Citation Nr: 1343125	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  02-11 652	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

By way of history, the Board notes that in June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to notify the Veteran of the applicable regulations in effect when he filed his claim to reopen.  The record reflects that the applicable regulations were provided to the Veteran and he was afforded an opportunity to respond before the matter was readjudicated in a December 2011 supplemental statement of the case (SSOC).  Thus, the Board concludes that there was substantial compliance with the remand directives of June 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  

By decision dated in March 2012, the Board found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating his disagreement with the denial of his claim.  The parties then filed a joint motion for remand.  By Order dated in February 2013, the Court granted the joint motion, vacated the February 2013 Board decision, and remanded the appeal for readjudication consistent with the joint motion. 

Review of the record indicates that the Veteran's original claims folder was lost in transit to the Board sometime after his August 2002 VA Form 9 was received at the RO.  Subsequently, in April 2005, the RO rebuilt the current folder.

The Board also notes that the Veteran has an appeal pending related to whether he is competent for the purpose of direct receipt of VA compensation benefits;  however, that issue will be addressed in a separate decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1. In March 1989, the Board denied service connection for an acquired psychiatric disorder, characterized as a generalized anxiety disorder, essentially based on a finding that there was no evidence of a psychiatric condition in service, at separation, or for 15 years following separation from service. 

2. Additional evidence submitted subsequent to the March 1989 Board decision includes evidence which is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The March 1989 Board decision, which denied service connection for an acquired psychiatric disorder, characterized as a generalized anxiety disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.192 (1990); 38 C.F.R. §§ 3.104, 20.1103 (2001). 

2. New and material evidence has been submitted since the March 1989 Board decision; thus, the claim for entitlement to service connection for an acquired psychiatric, to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in such notice or assistance would constitute harmless error.

II. New and Material Evidence Claims

As a preliminary matter, the Board notes that in the joint motion for remand filed in February 2013, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disability.  The parties found that the Board failed to discuss in any detail the multitude of new evidence submitted since the last denial of the Veteran's claim.  The parties noted that the Board merely stated that the "current medical records show the continuation of a current disability", and then cursorily concluded that "nothing has been received that provides new evidence that is material to establishing the presence of a psychiatric disability in service . . . similarly nothing new has been received that provides a connection between service and the current disorder".  The parties noted that the record consisted of various VA medical records, private treatment notes, and Social Security Administration records that were newly submitted but not specifically discussed by the Board.  The parties then noted two specific pieces of evidence that were not discussed by the Board:  a March 2009 VA psychiatry discharge summary which noted that the Veteran "has been suffering from schizophrenia since he was a teenager", and an April 2009 discharge summary which provided that the Veteran reported he had been suffering from schizophrenia since he was a teenager.  Finally, the parties indicated that the Board failed to discuss whether this evidence, including that which purported to show the onset of a psychiatric disorder during the Veteran's teenage ears, may satisfy his prerequisite burden to present new and material evidence related to the prior basis for the denial of the claim.  

In light of the joint motion for remand and subsequent Court order, the Board will now consider the Veteran's claim to reopen the claim for service connection for an acquired psychiatric disorder.

In March 1989, the Board denied service connection for an acquired psychiatric disorder, characterized as a generalized anxiety disorder, essentially based on a finding that there was no evidence of a psychiatric condition in service, at separation, or for 15 years following the Veteran's separation from service.  The Veteran did not appeal the March 1989 Board decision.  The March 1989 Board decision is therefore final, and the claim may be reopened only if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156. 

The Veteran's claim to reopen was received on August 20, 2001.  For claims to reopen filed before August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156. 

When the claim was denied by the Board in March 1989, the evidence on file consisted of service treatment records, which showed no report of or treatment for a psychiatric disorder, that the Veteran was seen by a psychiatrist for enuresis, and that it was recommended that the Veteran be administratively discharged.   

Evidence submitted subsequent to the March 1989 Board decision includes VA treatment records and discharges summaries, private treatment records, records from the Social Security Administration, VA examination reports, and the Veteran's lay statements.  

With regard to the claim to reopen, the Board notes that the medical evidence submitted subsequent to the March 1989 Board decision showed a post-service diagnosis of generalized anxiety disorder on a VA examination in March 1988, as well as ongoing post-service periodic treatment for a variously diagnosed psychiatric disorder, to include paranoid schizophrenia.  Finally, the evidence included (as referenced in the joint motion for remand) a March 2009 VA psychiatry discharge summary which noted that the Veteran "has been suffering from schizophrenia since he was a teenager", and an April 2009 discharge summary in which the Veteran reported he had been suffering from schizophrenia since he was a teenager.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In reviewing the evidence submitted subsequent to the March 1989 Board decision, the Board notes that the competent medical evidence of a psychiatric disorder, first diagnosed in 1988, as well as the Veteran's statements regarding the onset of his psychiatric disorder are new, in that they were not been previously considered in the March 1989 Board decision, and are not cumulative of evidence previously considered.  Further, the March 1988 VA examination report and the Veteran's statements directly address the previous evidentiary defect; the lack of evidence of a psychiatric condition in service, at separation, or for 15 years following the Veteran's separation from service.  The Board therefore finds that new and material evidence has been submitted since the Board's March 1989 decision; thus, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia, having been received, the appeal is granted to this extent only. 


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of whether service connection is warranted for an acquired psychiatric disorder, to include schizophrenia.  In that regard, the Veteran has essentially contended that his current psychiatric disorder had an onset in service, and that he has continued to experience symptoms since service.  VA records show that in March 1988 he was diagnosed with generalized anxiety disorder, and subsequently underwent periodic treatment for his variously diagnosed psychiatric disorder from 1988 through 2012.  Thus, in light of the foregoing, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  In the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms related to his psychiatric disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current psychiatric disorder.  (Please note that a VA examination has also been requested (regarding an appeal being addressed in a separate decision) to assess whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits, and that coordination of these examinations should occur to the extent possible.)  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current acquired psychiatric disorder, had an onset in or is causally related to the Veteran's active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  Further, in offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms he has reportedly experienced since service.

2. Once the above-requested development has been completed, the claim must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate SSOC, as well as an opportunity to respond.  The case must then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


